Citation Nr: 1015086	
Decision Date: 04/21/10    Archive Date: 04/30/10

DOCKET NO.  07-12 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for low back disability, 
rated as 10 percent disabling prior to January 5, 2008, and 
as 20 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his mother, his girlfriend


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1999 to July 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  Jurisdiction over the case was 
subsequently transferred to the RO in Newark, New Jersey.

In November 2007, the Veteran, his mother and his girl friend 
testified at a hearing  before a hearing officer at the RO.  
A transcript of that proceeding is of record.

In April 2008 the RO issued a rating decision increasing the 
evaluation for the Veteran's low back disability from 10 
percent to 20 percent, effective from January 5, 2008.  This 
did not satisfy the Veteran's appeal.  See AB v. Brown, 6 
Vet. App. 35 (1993). 

REMAND

The Veteran contends that his most recent VA examination, 
which was performed in January 2008, lasted only 5 minutes 
and that the examiner did not adequately address the 
Veteran's functional impairment due to pain, fatigue, 
weakness and other pertinent factors.  The Board notes that 
the report of the January 2008 VA examination is relatively 
brief and reflects that the examiner did not have an 
opportunity to review the Veteran's claims folder.  
Therefore, the Board has determined that the Veteran should 
be afforded another VA examination.

The Board also notes that an April 2008 report from the 
Veteran's private chiropractor indicates that he had been 
treating the Veteran since October 2006 for moderate to 
severe low back pain, which affects most of the Veteran's 
activities of daily living.  The record does not reflect that 
the RO has undertaken appropriate development to obtain a 
copy of the chiropractor's treatment records.  Since those 
records could be supportive of the Veteran's claim, they 
should be obtained before the Board decides the Veteran's 
claim.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The Veteran should be requested to 
provide the names, addresses and any 
necessary authorization to enable VA to 
obtain a copy of any records, not already 
associated with the claims folder, 
pertaining to treatment or evaluation of 
his low back disability during the period 
of this claim.  

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain a copy of any pertinent evidence 
identified by the Veteran.  In 
particular, the RO or the AMC should 
attempt to obtain a copy of the records 
pertaining to the Veteran's treatment by 
a private chiropractor.  If the Veteran 
has received any VA treatment for his low 
back disability since May 2006, a copy of 
those records should be obtained as well.

3.  Then, the Veteran should be afforded 
a VA examination to determine the nature 
and extent of all impairment due to his 
service-connected low back disability.  
The claims folder must be made available 
to and reviewed by the examiner, and any 
indicated studies should be performed.  

The RO or the AMC should ensure that the 
examiner provides all information 
required for rating purposes.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the Veteran's claim based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, a 
Supplemental Statement of the Case should 
be issued, and the Veteran and his 
representative should be afforded the 
requisite opportunity to respond before 
the claims folder is returned to the 
Board for further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


